Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the amendment filed on 11/19/21, applicants have amended claims 12, 14-15 and 17-19, and cancelled claim 13. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (WO 2018/217062A1) (for English translation US 2020/0095687A1) in view of Iwasawa et al (US 2008/0274347), Nakada et al (US 2019/0348291), Chung et al (2017/0277219A1) and KR 101322783B1.
As to claim 12 and 19, Park et al discloses (see Fig 1) a manufacturing apparatus (200) for a member, the manufacturing apparatus comprising: a chamber (230) that includes a base material structure (231), wherein the base material structure includes a planar surface and a surface layer (film, see para [0029], [0040]) is formed on the planar surface; and a nozzle (232) disposed in the chamber (230), wherein the nozzle (is open inside of the chamber (230), wherein the nozzle sprays a raw material powder onto the planar surface (surface of the substrate 231) to form the surface layer, and, wherein the surface layer includes a particle that includes Y--O—F (see Abstract), wherein the base material structure (231) is capable of including an interface layer in contact with the surface layer.  Park et al further teaches (see para [0019-0020]) a substrate/base material structure being a transparent window of a display device or a component exposed to a plasma environment, and wherein the transparent window may be a glass substrate, a plastic substrate, a sapphire substrate or a quartz substrate, but lacks teaching the interface layer of the base material structure includes fluorine and a particle incident angle formed by a spray axis of the raw material powder and the planar surface is equal to or less than 30 degrees.  However, Iwasawa et al teaches an apparatus for coating a film with a slanted nozzle 106 spraying/ejecting particles come into collision with the substrate 108 (particle incident angle formed by the spray axis appears to be less than or equal to 30 degrees, see Fig 1).    Nakada et al 
As to claims 15-16, Park et al teaches X-ray diffraction analysis and measurement (see Figs 10A-10B and 11A-11B and para [0082] and [0087]), wherein the system is capable of having an X-ray diffraction peak intensity ratio of a (151) plane with respect to a (100) plane of the surface layer is greater than an X-ray diffraction peak intensity ratio of a (151) plane with respect to a (100) plane of a raw material powder of the surface layer or of ICDD data of a raw material and wherein the surface layer is capable of having has a crystalline orientation greater than that of the raw material powder (see para [0089)).
. 

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 14 is allowable because the closest prior art of record, WO2018217062A1 to Park et al fails to teach each and every limitation of the instant invention.  Specifically, fails to teach or reasonably suggest the claimed manufacturing apparatus (see claim 12) comprising, inter alia, wherein the base material structure includes a base body in contact with the interface layer thereof, wherein the interface layer of the base material structure includes a first layer and a second layer, wherein the second layer is closer to the base body than the first layer, and wherein the second layer has a fluorine content that is greater than that of the first layer.
The art rejections of 09/09/21 have been withdrawn in view of the amendment.  However, the amended claims 12 and 15-19 have been found rejectable over WO’062/ Park et al in view of others as explained above. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238. The examiner can normally be reached 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/